Citation Nr: 0617484	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-24 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of a debt of $31,113.73 due 
to overpayment of VA disability compensation to include 
whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 determination of a Department of 
Veterans' Affairs (VA), Regional Office's (RO's) Committee on 
Waivers and Compromises.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that under 38 C.F.R. § 3.665 the veteran's 
total disability compensation rating was reduced 
retroactively to the rate of 10 percent, effective in 
February 2002, while he was incarcerated for a felony 
conviction.  Apparently, but it is not clear, the overpayment 
was corrected beginning in April 2003, creating an 
overpayment, and that currently a part of the veteran's 
disability compensation has been withheld by VA to recoup the 
amount of the debt since his release from confinement in 
October 2003. 

In April 2003, the Committee on Waivers and Compromises found 
that the veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the indebtedness, but found that 
waiver of the debt in the amount of $26,859.60, was not 
warranted under the standard of equity and good conscience.  
Later the veteran was notified that the amount of the 
indebtedness was increased by $4,254.13, due to an adjustment 
in compensation benefits for a total debt of $31,113.73.

There are two distinct issues presented: (1) the propriety of 
VA's action in creating the total amount of the debt and (2) 
the right to recovery of the debt by VA, which includes the 
question of waiver in whole or in part of the overpayment. 

Before reaching the question of waiver, a threshold issue 
raised by the veteran is the amount of the debt.  From the 
current record, the overpayment began in February 2002, but 
it is not clear whether the overpayment was corrected as of 
April 2003 or at some other date.  Also, it is not clear how 
the overpayment was calculated, that is, over what period of 
time and at what rate of disability compensation.  For these 
reasons, the Board is unable to determine whether the amount 
of the debt was calculated correctly. 

Also, on VA's right to recover the debt, it is not clear how 
much of the veteran's disability compensation is being 
withheld and what is the remaining balance of the debt, 
factors to consider in arriving at a fair decision under the 
standard of equity and good conscience.  38 C.F.R. § 1.965. 

Accordingly, the case is REMANDED for the following action:

1. Recalculate the amount of the debt, 
identifying the month the overpayment 
began and the month the overpayment was 
corrected.  The accounting should include: 

a) The number of months over which the 
overpayment was created and the rate of 
compensation used to calculate the 
amount of the overpayment; and,  

b) The amount of disability 
compensation currently being withheld 
and the current balance of the 
indebtedness. 




2. Ask the veteran to submit an up-dated 
Financial Status Report that shows all 
monthly family income and a detailed list 
all of monthly expenses.

3. Once the above-requested development 
has been completed, adjudicate the claim.  
If the decision remains adverse to the 
veteran, he should be provided an 
appropriate supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



